OPINION
By THE COURT:
Submitted on motion of defendant-appellee to dismiss the appeal for failure to comply with Rule VII. The record shows that plaintiffs-appellants failed to file assignments of error or brief within fifty days after filing the notice of appeal on questions of law. This Court for many years has consistently held that where the appellant fails to file assignments of error and brief within fifty days after the filing *199of notice of intention to appeal, a motion to dismiss the appeal will be sustained-. See State ex rel. Merrill v. Moore, 83 Oh Ap 525, 82 N. E. (2d) 323, and cases therein cited.
Motion to dismiss is sustained.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.